Citation Nr: 9928853	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.  

2. Entitlement to a rating in excess of 10 percent for ulnar 
nerve compression, status postoperative right carpal 
tunnel release and right ulnar release (major).  

3. Entitlement to an increased (compensable) evaluation for a 
right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to August 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In his August 1999 informal hearing presentation, the 
veteran's service representative raised the issues of 
entitlement to service connection for chronic prostatitis and 
residuals of fracture of the right 11th rib and chip fracture 
of the 5th finger of the left hand.  These issues have not 
been developed of certified for appellate consideration.  
They are referred to the RO for such further action as is 
deemed appropriate.  

The issues of entitlement to a rating in excess of 10 percent 
for ulnar nerve compression, status postoperative carpal 
tunnel release and right ulnar release (major) and 
entitlement to an increased (compensable) evaluation for a 
right shoulder disorder will be addressed at the end of this 
decision under the heading, "Remand."  


FINDING OF FACT

There is no medical evidence that the veteran currently 
suffers from a chronic cervical spine disorder that is linked 
to an inservice injury or disease or any other incident of 
service.  




CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a chronic cervical spine disorder is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) shows 
treatment for a dislocation of the right shoulder and 
problems with coordination and strength of the right wrist 
and hand with right carpal tunnel release.  (Service 
connection is in effect for disabilities related to this 
treatment.)  The SMRs do not reflect complaints or treatment 
for a cervical spine disorder.  This includes the discharge 
examination in August 1985.  At that time, he denied 
arthritis, rheumatism, bursitis, bone joint or other 
deformity and recurrent back pain.  The spine was shown to be 
normal.  

The veteran's original claim for compensation benefits was 
filed in September 1985.  He did not claim service connection 
for an impairment of the cervical spine.  Service connection 
was established for residuals of the carpal tunnel and the 
ulnar nerve releases (rated as 10 percent disabling) and for 
residuals of dislocation of the right shoulder (rated as 
noncompensable) upon rating determination in September 1985.  

In February 1991, the veteran requested an increased 
evaluation for his right arm disability noting that the pain 
was spreading to his neck.  



Subsequently received VA records include an electromyographic 
(EMG) study from 1990.  That test showed no evidence of 
radiculopathy or neuropathy.  The study was suggestive of 
entrapment of the right medial nerve, possible caused by scar 
tissue.  A VA record from early 1991 notes that the veteran 
was thought to have thoracic outlet syndrome, bilateral, 
versus cervical radiculopathy.  

In March 1991, it was noted that cervical spine X-ray was 
normal.  Subsequently dated records in 1992 reflect that the 
veteran's complaints of pain and numbness in the upper right 
extremity continued.  He received pain block injections for 
treatment.  Upon VA examination in January 1993, the veteran 
gave a medical history of having two nerve blocks in the 
region of his neck to relieve the pain of reflex sympathetic 
dystrophy.  X-ray study of the cervical spine was interpreted 
as showing mild straightening of the cervical lordosis and 
mild dextroscoliosis, possibly secondary to marked spasm.  
Service connection for chronic cervical impairment was denied 
by the RO upon rating decision in February 1993.  

VA records from April 1993 reflect that the veteran received 
a ganglion block and stellate block.  

A March 1994 magnetic resonance imaging (MRI) study was 
interpreted as normal without herniated nucleus pulposus or 
stenosis.  

In November 1995, the veteran's claims, to include service 
connection for a cervical spine disorder, were remanded for 
additional development.  Upon VA neurological examination on 
April 3, 1996, clinical examination showed no abnormality of 
the neck.  An X-ray study of the cervical spine indicated 
that no "definite abnormality" was seen on anteroposterior 
or lateral views.  Notation was made that if vertebral pain 
was present, oblique views of the spine might be helpful for 
further evaluation.  This apparently was not accomplished, 
however.  Upon VA spine examination conducted several days 
later, the examiner noted that there was very mild tenderness 
of the cervical spine to percussion.  Notation was also made 
of ability to move the neck with decreased rapidity, but with 
only mild restriction of motion.  A pertinent impression was 
made of "probable" cervical stenosis.  The examiner stated 
that this was supported by the presence of hyperreflexia in 
the upper extremities and neck pain with decreased range of 
motion of the neck.  The examiner stated that "while the 
patient's service-connected injuries involving his neck, 
medial and ulnar nerves seem relatively clear, the relation 
of reflex sympathetic dystrophy to these injuries is tenuous 
and is as likely as not that these reflect other factors 
beyond the patient's injury obtained in military service."  

In October 1997, the Board noted that it was not clear what 
pathology the examiner was referring to in the remarks 
pertaining to the veteran having service-connected injuries 
involving the neck.  The Board concluded that the recent VA 
examinations were ambiguous both as to the presence of a 
cervical spine disability and as to the relationship of any 
current cervical spine disability to service.  Thus, the case 
was remanded for additional development, to include VA 
orthopedic and neurological evaluations.  In part, these 
examinations were to determine the exact nature, extent, and 
etiology of any cervical spine disorder.  

Upon VA orthopedic examination in March 1998, there was no 
evidence of cervical spine tenderness and no evidence of 
weakness.  There was no evidence of stiffness, swelling, 
induration, erythema, heat, deformity, painful motion, 
fatigability with motion, and no present muscle spasm.  
Cervical spine X-ray was normal.  The examiner's diagnosis 
was that no pathologic process existed in the cervical spine 
at this time.  The examiner added that it was his opinion 
that there was no evidence of a cervical spine disorder.  
Subsequently there was no relationship with any other current 
disability.  The questionable prior diagnosis of probable 
cervical stenosis had been ruled out.  It was also noted that 
there was no pain that was visibly manifested on movement of 
cervical spine.  

Upon VA neurological examination several days later, the 
examiner noted that no MRI scan of the cervical spine was 
indicated, as there was no evidence of cervical root 
involvement.  The cervical spine X-ray was without disease.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifests within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Analysis

Initially, the Board notes that the veteran's representative 
in his August 1999 informal hearing presentation reports that 
the SMRs are incomplete and do not include the entire 
hospital records from 1985 when the veteran underwent surgery 
for carpal tunnel release.  The Board's review of the SMRs 
reflects that there are records of this hospitalization 
available for review.  There is no indication that the 
service medical records are incomplete with respect of any 
cervical spine disorder. 

While the Board can not report that there are not additional 
records regarding this inservice hospitalization pertaining 
to the carpal tunnel disability that are not of record, it is 
concluded that additional development to obtain any such 
records is unnecessary in view of the medical evidence 
currently of record.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained). Moreover, under Degmetich v. 
Brown, 104 F.3d 1328 (1997), if the medical evidence of 
record fails to demonstrate the current existence of any 
disability of the cervical spine, as is the case here, then 
as a matter of law there is no basis upon which the claim 
could be granted regardless of what is shown by the service 
medical records.  

In this case, the evidence of record shows that the veteran 
was seen during service for a dislocation of the right 
shoulder and problems with coordination and strength of the 
right wrist and hand with right carpal tunnel release.  A 
chronic cervical spine disorder was not demonstrated.  
Postservice records include cervical spine symptoms.  As it 
was unclear as to the etiology of the veteran's complaints, 
the Board remanded the case on two separate occasions for 
additional development.  In April 1996, probable cervical 
stenosis was noted.  The Board concluded in October 1997 that 
the findings in 1996 were ambiguous both as to the presence 
of a cervical spine disability and as to the relationship of 
any current cervical spine disability to service.  Additional 
orthopedic and neurological examinations were requested.  

The requested VA evaluations were conducted in March 1998, to 
include cervical spine X-rays.  The results of these 
evaluations were negative.  It was specifically noted that 
cervical stenosis was not present.  

As the evidence is negative for the current diagnosis of a 
chronic cervical spine disorder, (there was no medical 
diagnosis of a cervical spine disorder upon recent VA 
examinations), it can not be said that the veteran actually 
has a chronic cervical spine disorder, much less competent 
evidence of a nexus to service.  Under the circumstances, his 
claim for service connection for a chronic cervical spine 
disorder must be denied as not well grounded.  The Board 
emphasizes that the doctrine of reasonable doubt does not 
eliminate the veteran's initial statutory burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection for the 
claimed disability.  Robinette v. Derwinski, 8 Vet. App. 69, 
77-78 (1995).  


ORDER

Service connection for a chronic cervical spine disorder is 
denied.  





REMAND

As noted above, the Board's October 1997 remand determination 
included a request for VA orthopedic and neurological 
examinations.  The examiners were to distinguish the separate 
manifestations of the service-connected postoperative ulnar 
nerve compression and right shoulder disability.  

At the orthopedic (spine) evaluation in March 1998, the 
examiner opined that he would refer questions with respect to 
the manifestations of the postoperative ulnar nerve 
compression and medial nerve compression phenomena to the 
neurologist.  In the orthopedist's opinion, there was no 
right shoulder abnormality that was connected to the ulnar 
compression or medial nerve compression problems in the past.  
The examiner stated that the veteran's complaints of pain 
seemed to be mediated through a pain syndrome caused by 
abnormality in the sympathetic nervous system and not 
associated with any anatomic abnormality in the connective 
tissue structures in the arm, shoulder, or cervical spine.  
The examiner added that he would defer the question as to 
whether or not the service-connected disorders of the 
neurologic system could cause weakened movement, excess 
fatigability, and incoordination to the neurological 
examiner.  It was reported that the veteran modified his 
activities due to reflex sympathetic dystrophy.  

It is unfortunate that the claims for increased evaluations 
for ulnar nerve compression, status postoperative right 
carpal tunnel release and right ulnar release (major) and a 
right shoulder disorder must be remanded again, but the Board 
concludes that the record is ambiguous as to whether reflex 
sympathetic dystrophy is related to these service-connected 
right upper extremity disorders.  The orthopedic examiner 
apparently believed that such questions would be best 
addressed by the neurologist, but no such opinions were 
provided.  Additionally, it was left to the neurologist to 
address the extent of functional loss due to pain on use or 
due to flare-ups in the right upper extremity to include the 
right shoulder.  The Board recognizes that in evaluation of 
disabilities of the musculoskeletal system, additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1998).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid, the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decisions, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right upper extremity and 
right shoulder which may warrant an increased rating pursuant 
to all appropriate Diagnostic Codes (DCs).  

In view of the foregoing, the Board concludes that further 
assistance to the veteran is required.  Accordingly, the case 
is REMANDED to the RO for the following:  

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  If possible, the VA physician who 
conducted the March 1998 neurological 
examination should review the evidence in 
the veteran's claims folder, including a 
complete copy of the this REMAND, and 
should submit an addendum to the report 
of that evaluation addressing each of the 
following:  

(a) Whether reflex sympathetic dystrophy 
is present;

(b) and, if present, what is the degree 
of medical probability that it is related 
to the service-connected ulnar nerve 
compression, status postoperative right 
carpal tunnel release and right ulnar 
release and/or right shoulder disorder, 
either on the basis of direct proximal 
causation or aggravation.  If aggravation 
is found, the examiner should quantify, 
to the extent possible, the degree of 
additional disability resulting from the 
aggravation;

(c) The examiner is requested to comment 
as to whether the service-connected right 
upper extremity disorders cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiners should so 
indicate; and  

(d) With respect to the subjective 
complaints of pain, the neurologist is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

3.  The RO should then review the 
examination report and determine whether 
it is adequate for rating purposes and in 
complaince with this REMAND, including 
all of the requested findings and 
opinions.  If not, the case must be 
returned for corrective action.  

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for ulnar nerve 
compression, status postoperative right 
carpal tunnel release and right ulnar 
release (major) and a right shoulder 
disorder.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a supplemental statement of the case and given an 
opportunity to submit written or other argument in response 
thereto, before the case is returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals







